TATE, Judge.
The facts and issues of this appeal have been discussed in the companion case of Fontenot v. Snow, 149 So.2d 172, rendered this same date.
For the reasons there set forth the judgment of the trial court herein is amended by increasing the award to Mrs. Grady for personal injuries from Three Hundred Dollars to One Thousand Five Hundred Dollars ($1,500); as thus amended, the judgment is affirmed in all other respects. Defendants-Appellees to pay the costs of this appeal.
Amended and affirmed.